Title: Memorandum of Thomas Jefferson, 22 December 1791
From: Jefferson, Thomas
To: Washington, George



[Philadelphia] Dec. 22. 1791.

Note on the subject of vacant Consulships.
Lisbon. Candidates. Edward Church. his case is known to the President. John Telles of Philadelphia. his papers inclosed. Samuel Harrison. see Colo. Humphrey’s letter to the President. John Cowper. (Virginia) recommended by Josiah Parker.
Cadiz.  the former candidates not approved, & no new offer. it is very desireable we should have a consul there. should mister Church not be appointed to Lisbon, he would be proper

for Cadiz. there are good perquisites to the former; but I do not know that there are any to the latter.
Bristol.  Elias Vanderhorst of So. Carolina, recommended by Majr Butler. it is a port where we have a good deal of commerce, and as this is the first application for a Consulship for a Carolinian, & Vanderhorst is highly spoken of, I am of opinion it is expedient to nominate him.
When the President shall be pleased to fix on the persons for the above ports, a nomination shall be prepared with a description of their districts.

Th: Jefferson

